323 S.W.3d 86 (2010)
Martin E. TRIBL & Michelle A., Tribl, Appellants,
v.
Barbara J. RISTVEDT & Stephen L. Ristvedt, Respondents.
No. ED 94077.
Missouri Court of Appeals, Eastern District, Division Two.
October 19, 2010.
Stephen H. Gilmore, St. Louis, MO, for Appellants.
*87 Roger W. Pecha, Clayton, MO, for Respondents.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Martin E. Tribl and Michelle A. Tribl (hereinafter, "Appellants") appeal from the trial court's grant of summary judgment in favor of Barbara J. Ristvedt and Stephen L. Ristvedt (hereinafter, "Respondents"). The trial court found Respondents were not liable to Appellants for malicious prosecution. Appellants raise one point on appeal asserting two claims of error. Appellants claim the trial court erred in sustaining Respondents' motion for summary judgment because: (1) there were genuine issues of material fact, and (2) Respondents' affirmative defense of advice of counsel "could not be sustained as the affidavits in support of [Respondents'] motion did not counter necessary elements of [Appellants'] case."
We have reviewed the briefs of the parties and the legal file submitted on appeal. The trial court did not err in granting summary judgment in favor of Respondents as there are no genuine issues of material fact. ITT Commercial Fin, Corp. v. Mid-Am. Marine Supply Co., 854 S.W.2d 371, 376 (Mo. banc 1993). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, for the use of the parties only, setting forth the reasons for our decision. The trial court's judgment is affirmed pursuant to Rule 84.16(b).